EXHIBIT 10.1
LIMITED WAIVER
     LIMITED WAIVER, dated as of March 31, 2009 (the “Waiver”), to the Amended
and Restated Credit Agreement, dated as of April 10, 2007 (as amended,
supplemented or otherwise modified, the “Credit Agreement”), among Visteon
Corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to the Credit Agreement (the “Lenders”),
Credit Suisse Securities (USA) LLC and Sumitomo Mitsui Banking Corporation, as
co-documentation agents, Citicorp USA, Inc., as syndication agent, JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), and J.P. Morgan Securities Inc. and Citigroup Global Markets Inc. as
joint lead arrangers and joint bookrunners. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.
     Pursuant to Section 5.1(a) of the Credit Agreement, within 90 days after
the end of each fiscal year, the Borrower shall furnish to the Administrative
Agent its audited consolidated balance sheet as of the end of such year, and its
audited consolidated statements of income and cash flows for such year, which
shall be reported on without a “going concern” or like qualification or
exception, or a qualification arising out of the scope of the audit, by
PricewaterhouseCoopers LLP or other independent certified public accountants of
nationally recognized standing (an “Unqualified Opinion”);
     The Borrower has notified the Lenders and the Administrative Agent that the
report of its independent registered public accounting firm on the Borrower’s
financial statements for the fiscal year ended December 31, 2008 may contain a
going concern exception, thus failing to be an Unqualified Opinion and resulting
in a Default under Section 7(d) of the Credit Agreement. Accordingly, the
Borrower has requested that the Lenders waive any Default or Event of Default
arising from such failure to deliver an Unqualified Opinion for the fiscal year
ended December 31, 2008 (the “Specified Default”);
     Subject to the terms and conditions herein, the Required Lenders have
agreed to provide a limited waiver as to the Specified Default as described
herein.
SECTION 1. Limited Waiver.
     The undersigned Required Lenders hereby waive solely during the Waiver
Period (as defined below) the Specified Default (which shall be deemed not to be
continuing for all purposes of the Credit Agreement during the Waiver Period).
The Waiver Period shall extend from the date hereof until May 30, 2009, unless
terminated earlier as a result of the Borrower’s failure to comply with its
agreements herein or referred to herein, or extended at the sole option of the
Required Lenders (the “Waiver Period”). Upon the termination or expiration of
the Waiver Period, an immediate Default or Event of Default shall exist under
the Credit Agreement, unless cured or waived by the Required Lenders. This
waiver shall not extend beyond the terms expressly set forth herein, nor impair
any right or power accruing to any Lender or the Administrative Agent with
respect to any other Default or Event of Default. Nothing contained herein shall
be deemed to imply any willingness of the Lenders or the Administrative Agent to
agree to any similar or other waiver that may be requested by the Borrowers, or
except to the



--------------------------------------------------------------------------------



 



 

extent expressly set forth herein, otherwise prejudice, impair or affect any
rights or remedies of the Administrative Agent or Lenders with respect to the
Credit Agreement or other Loan Documents.
SECTION 2. Mortgages.
     Each of the Mortgages executed on or prior to the date hereof is hereby
amended to delete clause (iii) from the definition of “Secured Parties”, to
re-number clause (iv) thereof as clause (iii) and to re-number clause
(v) thereof as clause (iv).
SECTION 3. Conditions Precedent. This Waiver shall become effective on the date
(the “Waiver Effective Date”) on which:
          (a) each of the Borrower and the Required Lenders shall have duly
executed and delivered a counterpart hereof to the Administrative Agent;
          (b) each of the Borrower and the members of the ad hoc steering
committee of Lenders (the “Committee”) shall have executed and delivered a
letter agreement relating to certain information, access and communications with
the Lenders and their advisors during the Waiver Period (the “Letter
Agreement”);
          (c) the Administrative Agent and the Committee shall have received
evidence reasonably satisfactory to them of waivers granted by the lenders under
the ABL Financing and European Financing with respect to Unqualified Opinion
covenants;
          (d) the Administrative Agent shall have received by wire transfer of
immediately available funds, for the account of the applicable Lenders, a fee
equal to 50 basis points on the outstanding principal amount of the Term Loan of
each Lender executing this Waiver by 5:00 p.m. New York time on March 30, 2009;
          (e) the Borrower shall have paid all invoiced and unpaid fees and
expenses of Bingham McCutchen LLP, as counsel to certain Lenders, and Simpson
Thacher & Bartlett LLP, as counsel to the Administrative Agent; and
          (f) the Borrower shall have delivered each item referenced in
Schedule 1 as a condition to effectiveness (it being understood that with
respect to the items identified on Schedule 1 to be delivered within 30 days
following effectiveness, such delivery shall be deemed a condition subsequent to
the continued effectiveness of this Waiver).
SECTION 4. Representations and Warranties.
          (a) Representations and Warranties. After giving effect to the waiver
contained herein, on the Waiver Effective Date, the Borrower hereby confirms
that the representations and the warranties set forth in the Credit Agreement
are true and correct in all material respects on and as of the Waiver Effective
Date (provided, however, the Borrower makes no representation and warranty as to
Section 3.2 of the Credit Agreement), except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).

2



--------------------------------------------------------------------------------



 



          (b) No Default. No Default or Event of Default (provided, for purposes
of this Section 3(b), the Borrower makes no representations and warranties with
respect to Section 3.2 of the Credit Agreement) shall have occurred and be
continuing on the Waiver Effective Date or immediately after giving effect to
the waiver contained herein.
          (c) Unqualified Opinion. As of the Waiver Effective Date, the Borrower
and its Subsidiaries are not in breach of any covenants requiring similar
Unqualified Opinions under the ABL Financing or the European Financing which
Unqualified Opinion covenants have not been waived by the lenders thereunder.
SECTION 5. Continuing Effect, No Other Waivers or Amendments. This Waiver shall
not constitute an amendment or waiver of or consent to any provision of the
Credit Agreement and the other Loan Documents except as expressly stated herein
and shall not be construed as an amendment, waiver or consent to any action on
the part of the Borrower that would require an amendment, waiver or consent of
the Administrative Agent and/or the Lenders except as expressly stated herein.
Except as expressly waived hereby, the provisions of the Credit Agreement and
the other Loan Documents are and shall remain in full force and effect in
accordance with their terms.
SECTION 6. Release. In order to induce the Administrative Agent and the Lenders
to enter into this Waiver, the Borrower (on its own behalf and on behalf of each
Loan Party) acknowledges and agrees that: (a) each Loan Party waives to the
fullest extent permitted by applicable law any claim or cause of action against
the Administrative Agent or any Lender (or any of its respective directors,
officers, employees or agents) and (b) each Loan Party waives to the fullest
extent permitted by applicable law any offset right, counterclaim or defense of
any kind against any of its respective obligations, indebtedness or liabilities
to the Administrative Agent or any Lender. Each Loan Party wishes to eliminate
any possibility that any past conditions, acts, omissions, events, circumstances
or matters would impair or otherwise adversely affect the Administrative Agent’s
or any Lender’s rights, interests, contracts, collateral security or remedies.
Therefore, each Loan Party unconditionally releases, waives and forever
discharges any and all claims, offsets, causes of action, suits or defenses of
any kind whatsoever (if any), whether arising at law or in equity, whether known
or unknown, which each Loan Party might otherwise have against the
Administrative Agent or any Lender (or any of its respective directors,
officers, employees or agents), on account of any past or presently existing
condition, act, omission, event, contract, liability, obligation, indebtedness,
claim, cause of action, defense, circumstance or matter of any kind.
SECTION 7. Ratification of Existing Agreements. The Borrower agrees that the
Obligations are, except as otherwise expressly modified in this Waiver upon the
terms set forth herein, ratified and confirmed in all respects.
SECTION 8. Notice. The Borrower hereby acknowledges and agrees that this Waiver
shall be effective as the notice referred to in Section 7(d) of the Credit
Agreement.

3



--------------------------------------------------------------------------------



 



SECTION 9. Counterparts. This Waiver may be executed by the parties hereto on
any number of separate counterparts (including by facsimile or PDF delivered by
electronic mail), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
SECTION 10. Severability. Any provision of this Waiver which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 11. Governing Law. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[THE REMAINDER OF THIS PAGE IS INTENIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Waiver as of the
date first written above.

            JPMORGAN CHASE BANK, N.A., as
Administrative Agent
      By:         /s/ Richard W Ducker         Name:   Richard W. Ducker       
Title:   Managing Director        VISTEON CORPORATION, on its own behalf
and on behalf of the Loan Parties
      By:         /s/ Michael P. Lewis         Name:   Michael P. Lewis       
Title:   Assistant Treasurer     

5